UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6673


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

TORRICK JOHNTRELLE RODGERS, a/k/a Trelle,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Greenville. Louise W. Flanagan, District Judge. (4:11-cr-00087-FL-1; 4:20-cv-00039-
FL)


Submitted: February 10, 2022                                  Decided: February 15, 2022


Before MOTZ and THACKER, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Torrick Johntrelle Rodgers, Appellant Pro Se. Dennis Duffy, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Torrick Johntrelle Rodgers appeals the district court’s order denying his motion for

release on bail pending resolution of his 28 U.S.C. § 2255 motion. On appeal, he has also

moved for release pending appeal and to expedite his case. When the district court denied

his motion for release on bail pending resolution of his § 2255 motion, it had already

granted his § 2255 motion and ordered his resentencing. After Rodgers filed this appeal,

the district court resentenced him to time served, and he was released from custody.

       “Because mootness is jurisdictional, we can and must consider it even if neither

party has raised it.” United States v. Ketter, 908 F.3d 61, 65 (4th Cir. 2018) (citation

omitted). “A case becomes moot—and therefore no longer a Case or Controversy for

purposes of Article III—when the issues presented are no longer live or the parties lack a

legally cognizable interest in the outcome.” Plymail v. Mirandy, 8 F.4th 308, 314-15 (4th

Cir. 2021) (internal quotation marks omitted). “A claim may be mooted ‘when the claimant

receives the relief he or she sought to obtain through the claim,’ because the court no longer

‘has [] effective relief to offer.’” Williams v. Ozmint, 716 F.3d 801, 809 (4th Cir. 2013).

       Because Rodgers has been released from custody, we conclude that this appeal is

moot. Accordingly, we deny the pending motions and dismiss the appeal as moot. We

deny a certificate of appealability as unnecessary. See Harbison v. Bell, 556 U.S. 180, 183

(2009); Flanagan v. United States, 465 U.S. 259, 265-66 (1984). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                DISMISSED

                                              2